ORDER
The Supreme Court granted a writ of certiorari to review the opinion of the Court of Appeals in the above action. The parties thereafter advised the Supreme Court that they had settled this matter contingent upon our opinion being vacated. The Supreme Court has now accepted the parties’ proposed settlement and remanded this case to the Court of Appeals with instructions to vacate the opinion published at 328 S.C. 419, 491 S.E.2d 592. Accordingly, the opinion in this case is hereby VACATED.
*422Pursuant to the Supreme Court’s July 17, 1998 order, once the settlement is reduced to the form of a written order and entered as required by Rule 232, SCACR, the Court of Appeals will dismiss the matter and send the remittitur.
/s/ William L. Howard
William L. Howard, Sr., J.
FOR THE COURT